t c memo united_states tax_court margaret knowles petitioner v commissioner of internal revenue respondent docket no filed date cole r sheridan for petitioner michael t shelton for respondent memorandum findings_of_fact and opinion kerrigan judge respondent determined the following deficiencies and penalties with respect to petitioner’s federal_income_tax for tax years years at issue 1james t runyon represented petitioner at trial year deficiency dollar_figure big_number big_number big_number big_number addition_to_tax sec_6651 penalties sec_6662 sec_6663 dollar_figure big_number big_number -0- -0- dollar_figure big_number big_number -0- -0- -0- -0- dollar_figure big_number big_number for tax years respondent determined as an alternative to the fraud_penalty that petitioner was liable for an accuracy-related_penalty under sec_6662 for negligence or alternatively for a substantial_understatement_of_income_tax unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar after concessions the issues for our consideration are whether petitioner substantiated expenses underlying deductions on her schedules c profit or loss from business for tax years whether petitioner substantiated items underlying deductions on schedules a itemized_deductions for tax years whether petitioner failed to report taxable_income for tax years whether petitioner’s filing_status for tax years is single or married_filing_separately whether petitioner is liable for the sec_6663 fraud_penalty for whether petitioner is liable for the sec_6662 accuracy-related_penalty for tax years as well as for portions of underpayments for tax years that are not attributable to fraud and whether petitioner is liable for the sec_6651 addition_to_tax for failing to file timely returns for findings_of_fact some of the facts are stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein petitioner resided in wisconsin when she filed her timely petition petitioner’s education and career petitioner is a psychiatrist she graduated from john hopkins medical school and completed her residency at the university of chicago on date the state of illinois issued petitioner a medical license which expired on date and has not been renewed on date the state of wisconsin issued petitioner a medical licence which expired on date and has not been renewed from date through date petitioner practiced medicine as an independent_contractor for associates in psychiatric medicine apm at its offices in glenview illinois pursuant to her contract with apm apm provided her with office space office furniture and administrative support services including billing to patients and insurance_companies apm collected and deposited into its bank all proceeds from patients petitioner treated at apm’s offices apm kept of those proceeds distributing the remaining to petitioner for her services each year apm issued her a form_1099 misc miscellaneous income for the of fees distributed to petitioner petitioner reported expenses related to the apm contract totaling dollar_figure dollar_figure dollar_figure and dollar_figure for tax years respectively on her schedules c petitioner’ sec_2011 expenses reported on her schedule c related to services she rendered at apm’s offices in but did not receive payment for until petitioner reported gross_receipts of dollar_figure dollar_figure dollar_figure and dollar_figure for tax years respectively on her schedules c for tax_year she reported dollar_figure as office expenses respondent allowed a deduction for dollar_figure of these office expenses during and petitioner worked for ministry medical group and ministry health care group ministry in wisconsin her salary was above dollar_figure for each of those years she provided ministry with a temporary address in wisconsin petitioner entered into a relocation assistance agreement with ministry on date she submitted expenses for temporary housing to substantiate the expenses petitioner provided ministry with checks for rent and a security deposit made out to louise gustafson her mother-in-law during early date petitioner and her husband lived at mrs gustafson’s lake house in wisconsin petitioner provided ministry a false rental agreement between her and mrs gustafson no rental agreement existed and mrs gustafson did not charge petitioner and her husband rent big dog farms since petitioner was a young child she has been an amateur horsewoman petitioner sold horses before she started big dog farms bdf in wisconsin and she thought she could sell horses as a business petitioner started bdf for the purpose of breeding selling and showing horses petitioner began operating bdf no later than bdf’s operations ceased in from petitioner did not maintain a separate bank account for bdf bdf reported losses as follows year total net_loss dollar_figure big_number big_number big_number big_number big_number big_number big_number petitioner owned a horse gossip girl which she entered in various horse shows for there are invoices for the cost of shipping horses for tax years petitioner reported expenses related to bdf as follows on her schedules c year expenses dollar_figure big_number big_number big_number petitioner reported gross_receipts of dollar_figure and dollar_figure for tax years and respectively grill cleaning business for tax_year sec_2010 and sec_2011 petitioner reported expenses related to a grill cleaning business on her schedules c schedule c for tax_year reports the business as momentum enterprises petitioner reported expenses of dollar_figure and dollar_figure for this business on her and schedules c respectively itemized_deductions petitioner claimed itemized_deductions on her schedules a related to real_estate_taxes paid charitable_contributions and unreimbursed employee_expenses for tax_year sec_2011 and sec_2012 on petitioner’ sec_2011 and sec_2012 income_tax returns she claimed deductions of dollar_figure and dollar_figure respectively for real_estate_taxes paid respondent disallowed these deductions in full on petitioner’ sec_2011 and sec_2012 income_tax returns she claimed deductions of dollar_figure and dollar_figure respectively for charitable_contributions respondent disallowed these deductions in full on petitioner’ sec_2011 return she claimed a deduction of dollar_figure for unreimbursed employee_expenses respondent disallowed this deduction in full unreported income during tax years and petitioner deposited six checks into her personal checking account in she deposited checks for dollar_figure and dollar_figure and in she deposited checks for dollar_figure dollar_figure dollar_figure and dollar_figure into her personal checking account petitioner failed to report these amounts as taxable_income on her and returns filing_status on date petitioner married james gustafson in lake county illinois at this time petitioner was employed by ministry on date petitioner submitted a benefit change form to add mr gustafson to her medical plan during petitioner made payroll contributions for health insurance consistent with the premium charged for an employee spouse plan on or about date petitioner submitted a benefits change form to her employer to remove mr gustafson as her spouse and drop his medical coverage effective date on date petitioner submitted a benefits change form to her employer to remove mr gustafson as the beneficiary of her life_insurance_policy petitioner filed her and tax returns as a single filer when respondent audited petitioner’s returns she provided the revenue_agent with a copy of a judgment for dissolution of marriage from the 19th judicial circuit_court of lake county illinois lake county court showing that petitioner had divorced mr gustafson in late the lake county court has no record of her divorce mr gustafson did not participate in any divorce proceedings in the lake county court the dates on the documents petitioner provided the revenue_agent are inconsistent with the internal practice of the lake county court on petitioner’s document the date of the filed stamp is earlier than the date of the judge’s signature which contradicts the court’s practice to stamp a document filed on the day the judge signs it or at a later date the case numbers shown on the decree belong to a couple other than petitioner and mr gustafson the document has microfilm markings and documents for were not microfilmed the petition for divorce filed in the lake county court included the signature of mr gustafson but he did not sign the document on the date of trial petitioner and mr gustafson were still married mr gustafson had filed petitions for divorce in the circuit_court family court branch for portage county wisconsin portage county circuit_court in and he filed a petition again in because the case was dismissed in date petitioner signed under penalty of perjury a financial disclosure statement with the portage county circuit_court this document reports date as the date of separation filing of tax returns petitioner did not file timely her tax returns for tax years she filed her returns on date date and date respectively petitioner prepared her own returns her form sec_1040 u s individual_income_tax_return for and requested refunds of dollar_figure and dollar_figure respectively audit of petitioner’s returns respondent issued numerous information document requests and one summons to petitioner respondent’s revenue_agent had difficulty setting up a meeting with her it took approximately months to schedule a meeting meetings were often rescheduled or postponed petitioner did not provide the agent with documents that would support the returns petitioner told the revenue_agent that she filed her return late because of the death of her father in petitioner’s father died on date opinion i burden_of_proof generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 the taxpayer likewise bears the burden of proving his or her entitlement to deductions allowed by the code and of substantiating the amounts of claimed deductions 503_us_79 sec_1_6001-1 income_tax regs under sec_7491 in certain circumstances the burden_of_proof may shift from the taxpayer to the commissioner petitioner has not claimed or shown that she meets the specifications of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue ii schedules c expenses deductions are a matter of legislative grace and a taxpayer must prove his or her entitlement to a deduction indopco inc v commissioner u s pincite 292_us_435 sec_162 permits a taxpayer to deduct ordinary and necessary expenses_incurred during the taxable_year in carrying_on_a_trade_or_business an ordinary_expense is one that commonly or frequently occurs in a taxpayer’s business 308_us_488 and a necessary expense is one that is appropriate and helpful in carrying on the taxpayer’s business welch v helvering u s pincite the expense must directly connect with or pertain to the taxpayer’s business sec_1_162-1 income_tax regs a taxpayer’s general statement that her expenses were incurred in pursuit of a trade_or_business is not sufficient to establish that the expenses had a reasonably direct relationship to any such trade_or_business 50_tc_177 aff’d per curiam 409_f2d_1359 2d cir a associates in psychiatric medicine for tax years petitioner claimed deductions for numerous expenses related to her medical practice at apm her contract with apm covered her office space office furniture and administrative support services expenses her schedules c reported car and truck expenses utilities office expenses answering service expenses supplies and legal and professional expenses petitioner offered no testimony explaining how these expenses were work related and provided no evidence substantiating these expenses respondent’s disallowance of expense deductions allegedly related to petitioner’s medical practice at apm is sustained b big dog farms a taxpayer may not fully deduct expenses for an activity under sec_162 if the activity is not engaged in for profit sec_183 c if an activity is not engaged in for profit no deduction attributable to that activity is allowed except to the extent provided by sec_183 sec_183 sec_183 generally limits deductions for an activity that is not engaged in for profit to the amount of income that the activity generates see also sec_1_183-2 income_tax regs to be engaged in a trade_or_business within the meaning of sec_162 an individual taxpayer must be involved in the activity with continuity regularity and the primary purpose of deriving a profit 480_us_23 deciding whether a taxpayer is carrying_on_a_trade_or_business requires an examination of all of the facts in each case id pincite a taxpayer must conduct the activity with the requisite profit_motive or intent for the activity to be considered a trade_or_business see id pincite see also 68_tc_696 the taxpayer generally bears the burden of proving that the requisite profit objective existed 68_f3d_868 5th cir aff’g tcmemo_1993_634 see also rule a foster v commissioner tcmemo_2012_207 although a reasonable expectation of profit is not required the taxpayer’s profit objective must be actual and honest 78_tc_642 aff’d without published opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs whether a taxpayer has an actual and honest profit objective is a question of fact to be answered from all of the relevant facts and circumstances hastings v commissioner tcmemo_2002_310 sec_1 a income_tax regs the pertinent regulations set forth a nonexhaustive list of factors that may be considered in deciding whether the taxpayer had a profit objective these factors include the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and the elements of personal pleasure or recreation sec_1_183-2 income_tax regs see also 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir no single factor or group of factors is determinative golanty v commissioner t c pincite while the focus of the test for whether a taxpayer engaged in an activity with the intent to make a profit is the subjective intent of the taxpayer greater weight is given to objective facts than to the taxpayer’s mere statement of his or her intent sec_1_183-2 income_tax regs see also stasewich v commissioner tcmemo_2001_30 a final_determination is made only after a consideration of all of the relevant facts and circumstances we do not believe it necessary to analyze each of the factors enumerated in sec_1_183-2 income_tax regs to determine whether petitioner operated bdf with an actual and honest objective of making a profit rather we focus on the factors we believe more important and applicable in this case manner in which taxpayer carries on activity carrying on an activity in a businesslike manner may indicate a profit objective sec_1_183-2 income_tax regs there is no evidence that petitioner maintained books_and_records or conducted bdf in a manner similar to that of a profitable horse enterprise bdf did not have a separate bank account petitioner’s business plan is summary and there is no evidence to show when the plan was written expertise of the taxpayer or advisors consultation with experts may indicate a profit_motive id para b petitioner testified that many of the expenses pertaining to the farm were used to pay the professionals including veterinarians trainers and riders petitioner did not identify these professionals or produce any evidence that supports a finding that she hired professionals to advise her with respect to the activity expectation of appreciation in value an expectation that assets used in an activity may appreciate in value may indicate a profit_motive id para b petitioner provided no evidence regarding the assets held by bdf and whether these assets are expected to appreciate she provided an appraisal of one horse gossip girl but the appraisal is not dated history of income or losses a history of substantial losses may indicate that the activity is not conducted for profit see id para b petitioner reported a net_loss for every year of bdf’s operation we have held that the startup phase of horse breeding may be to years see 72_tc_659 bdf was allegedly in the business not only of breeding horses but also of selling and showing horses and petitioner testified that she sold several horses for profit before bdf opened bdf however had substantial losses all of its years of operation the taxpayer’s financial status substantial income from sources other than the activity may indicate that an activity is not engaged in for profit particularly if the losses from the activity generate substantial tax benefits and there are personal or recreational elements involved sec_1_183-2 income_tax regs petitioner is a medical doctor who had significant income during the tax years at issue and the losses from bdf generated substantial tax benefits for her conclusion after considering all the applicable facts and circumstances we conclude that petitioner did not operate bdf with the actual and honest objective of making a profit petitioner is not entitled to deductions for her bdf-related expenses that she reported on her schedules c for c grill cleaning business for tax_year sec_2010 and sec_2011 petitioner reported numerous expenses related to her alleged grill cleaning business momentum enterprises petitioner testified that momentum enterprises was a business but that her adviser told her not to claim it as one petitioner did not produce evidence supporting these expenses however petitioner provided two bills of sale for a trailer that was purportedly used for the grill cleaning business the bills of sale appear to be for the same trailer and it appears that at least one of the bills of sale may have been altered petitioner conceded this issue in her posttrial brief respondent’s disallowance of deductions for these expenses is sustained iii schedule a deductions a real_estate_taxes sec_164 allows a deduction for real_property_taxes paid petitioner claimed deductions for real_estate_taxes paid of dollar_figure and dollar_figure for tax_year sec_2011 and sec_2012 respectively respondent disallowed her deductions for both and in full petitioner produced printouts from a portage county wisconsin website showing property taxes due for a parcel of land in amherst wisconsin petitioner provided no evidence to show that she paid these property taxes respondent’s disallowance of these deductions is sustained b charitable_contributions a charitable_contribution shall be allowable as a deduction only if verified under regulations prescribed by the secretary sec_170 for tax_year petitioner claimed a charitable_contribution_deduction of dollar_figure for the contribution of designer clothing to the log church for tax_year petitioner claimed a dollar_figure deduction for the contribution of cash to unidentified recipients for noncash contributions a taxpayer must maintain for each contribution a receipt from the donee showing the name of the donee the date and location of the contribution and a description of the donated property in detail reasonably sufficient under the circumstances see sec_1_170a-13 income_tax regs in addition to the aforementioned requirements for donations of property other than money in excess of dollar_figure but less than dollar_figure a taxpayer must substantiate the following the manner of acquisition the proper date_of_acquisition and the cost or the basis of the donated property id para b deductions are not allowed for cash contributions unless the donor maintains as a record of such contribution a bank record or a written communication from the donee showing the name of the donee organization the date of the contribution and the amount of the contribution sec_170 petitioner did not substantiate her charitable_contributions for tax_year sec_2011 and sec_2012 respondent’s disallowance of these deductions is sustained c unreimbursed employee_expenses for petitioner claimed a deduction of dollar_figure for unreimbursed employee_expenses a taxpayer must show the relationship between the expenditures and his or her employment see joseph v commissioner tcmemo_2005_169 for such expenses to be deductible the taxpayer must not have the right to reimbursement from his or her employer see 788_f2d_1406 9th cir aff’g tcmemo_1984_533 petitioner did not substantiate these expenses or show that they were not reimbursable by her employer respondent’s disallowance of this deduction is sustained iv unreported income respondent contends that petitioner failed to report income of dollar_figure and dollar_figure for tax years and respectively respondent made these adjustments using the specific-item method of reconstructing income the specific-item method is an indirect method of income reconstruction that consists of evidence of specific amounts of income received by a taxpayer and not reported on the taxpayer’s return see 56_tc_297 specific items may be evidenced by canceled checks see 2respondent has made a concession and adjustments since issuing the notice_of_deficiency 3the commissioner must establish a rational foundation for the assessment to preserve the presumption of correctness see 883_f2d_1317 7th cir citing 823_f2d_1091 7th cir aff’g tcmemo_1988_142 respondent has established a rational foundation schwarz v commissioner tcmemo_1981_94 petitioner deposited six checks into her personal checking account that were not included in her taxable_income gross_income for purposes of calculating taxable_income includes all income from whatever source derived sec_61 petitioner provided no evidence to show these six checks were not taxable_income when she received them respondent’s inclusion of these six checks in petitioner’s taxable_income is sustained v filing_status a taxpayer’s filing tax status determines the rate of income_tax owed by a taxpayer see sec_1 married individuals may elect to file a joint_return or separate returns see sec_1 a generally marital status is determined at the close of a taxable_year sec_7703 an individual legally_separated from his or her spouse under a decree of divorce or of separate_maintenance shall not be considered married sec_7703 there is no credible_evidence that petitioner and mr gustafson were not married at the end of tax_year sec_2011 and sec_2012 mr gustafson testified credibly that he is still married to petitioner under penalty of perjury petitioner signed a financial disclosure statement reporting her separation from her husband as of date petitioner’s divorce documents are not records of the lake county court petitioner’s employment records for and include mr gustafson as her spouse for the purpose of employee_benefits we conclude that petitioner’s correct filing_status for tax_year sec_2011 and sec_2012 is married_filing_separately vi fraud_penalty fraud is an intentional wrongdoing on the part of a taxpayer with the specific purpose to evade a tax believed to be owed 113_tc_99 the penalty in the case of fraud is a civil sanction provided primarily as a safeguard for protection of revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer’s fraud 303_us_391 sadler v commissioner t c pincite the commissioner has the burden of proving by clear_and_convincing evidence an underpayment for each year at issue and that the underpayment is due to fraud sec_7454 rule b the commissioner must show that the taxpayer intended to conceal mislead or otherwise prevent the collection_of_taxes 90_tc_1130 if the commissioner establishes that any portion of the underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud and subject_to a penalty unless the taxpayer establishes that some part of the underpayment is not attributable to fraud sec_6663 and b the existence of fraud is a question of fact to be resolved upon consideration of the entire record 98_tc_511 fraud may be proved by circumstantial evidence and inferences drawn from the facts because direct proof of a taxpayer’s intent is rarely available niederinghaus v commissioner 99_tc_202 the taxpayer’s entire course of conduct may establish the requisite fraudulent intent 96_tc_858 aff’d 959_f2d_16 2d cir 56_tc_213 fraudulent intent may be inferred from various kinds of circumstantial evidence or badges_of_fraud including but not limited to the consistent understatement of income filing false documents including false income_tax returns engaging in illegal activities concealing assets engaging in extensive dealings in cash implausible or inconsistent explanations of behavior inadequate records and failure to cooperate with tax authorities 796_f2d_303 9th cir aff’g tcmemo_1984_601 743_f2d_309 5th cir aff’g tcmemo_1984_25 94_tc_654 the existence of any one factor is not dispositive but the existence of several factors may be persuasive circumstantial evidence of fraud see niedringhaus v commissioner t c pincite 92_tc_661 we have sustained respondent’s determination of petitioner’s deficiencies for tax years respondent has therefore satisfied the burden of proving an underpayment_of_tax for tax years we must determine whether petitioner’s underpayments were due to fraud a tax_year respondent contends that petitioner claimed false deductions of dollar_figure for office expenses related to apm on her schedule c respondent contends that petitioner claimed a deduction for office expenses related to apm that she did not pay for respondent allowed petitioner to claim some apm-related office expenses as deductions but not all of them we agree that petitioner’s expenses were not substantiated but there is not clear_and_convincing evidence that petitioner had fraudulent intent with respect to this deduction her lack of records does not necessarily mean petitioner inflated those expenses with an intent to avoid federal_income_tax see ericson v commissioner tcmemo_2016_ at there were other unsubstantiated expenses on petitioner’s schedule c for that were not subject_to the fraud_penalty we do not sustain the fraud_penalty for tax_year b tax years for tax years respondent contends that petitioner claimed false deductions that offset her income and caused underpayments and a false filing_status that reduced her tax_rate and caused underpayments filing false documents with the internal_revenue_service constitutes an affirmative act of misrepresentation sufficient to justify the fraud_penalty 763_f2d_1139 10th cir aff’g tcmemo_1984_ see also ernle v commissioner tcmemo_2010_237 slip op pincite for tax years petitioner filed her tax returns as a single filer even though she was still married in support of her filing_status of single petitioner provided the revenue_agent with fraudulent documents pertaining to her divorce petitioner repeatedly underreported her income for all tax years at issue and failed to maintain records to substantiate her deductions there was a consistent pattern of overstated deductions this pattern of overstating deductions is evidence of fraud see bruce goldberg inc v commissioner tcmemo_1989_ 58_tcm_519 f raud may sometimes be inferred from a pattern of overstating deductions petitioner was not a credible witness her testimony was inconsistent she was uncooperative during the audit process petitioner testified that she gave the revenue_agent documents supporting her returns but the revenue_agent credibly testified that she did not the record includes documents which are false the maxim falsus in uno falsus in omnibus applies to the actions and testimony of petitioner her testimony conflicts with other testimony and evidence if she was not truthful about her filing_status it leads us to conclude that she was not truthful about the various deductions she claimed for tax years for tax years petitioner claimed numerous deductions on schedules a and c which resulted in her requesting a refund petitioner’s repeated concealment of income by overstating deductions exemplifies a pattern of fraudulent behavior and her explanations are implausible and unpersuasive see 384_f3d_965 8th cir a consistent pattern of sizeable underreporting of income inadequate records and unsatisfactory explanations for such underreporting of income also can establish fraud aff’g butler v commissioner tcmemo_2002_314 petitioner provided ministry with false checks and a false rental agreement in order to receive reimbursement for relocation expenses a taxpayer’s willingness to defraud another in a business transaction may point towards a 4false in one thing false in all black’s law dictionary 10th ed willingness to defraud the government 732_f2d_1459 aff’g tcmemo_1982_603 respondent has shown by clear_and_convincing evidence that petitioner is liable for the fraud_penalty under sec_6663 for tax years petitioner is not liable in accordance with respondent’s alternative position for negligence or substantial_understatement penalties under sec_6662 for tax years vii sec_6662 penalty sec_6662 imposes a penalty on any portion of an underpayment_of_tax attributable to among other things negligence or disregard of rules or regulations see also sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the code including a failure to keep adequate books_and_records and or to substantiate items properly see sec_6662 see also sec_1_6662-3 income_tax regs negligence has also been defined as a lack of due care or failure to do what a reasonable person would do under the circumstances see 925_f2d_348 9th cir aff’g 92_tc_1 the term disregard indicates any careless reckless or intentional disregard see sec_6662 the commissioner bears the burden of production with respect to the applicability of an accuracy-related_penalty see sec_7491 to satisfy this burden the commissioner must produce sufficient evidence showing that it is appropriate to impose the penalty see 116_tc_438 once the commissioner has met the burden of production the burden_of_proof remains on the taxpayer including the burden of proving that a penalty is inappropriate see id pincite respondent has met the burden of production and has established that petitioner failed to maintain adequate_records for her claimed deductions on schedules a and c for tax years and that she failed to report income for tax years and petitioner has not shown any reasonable_cause for those failures see sec_6664 petitioner is liable for the accuracy-related_penalties under sec_6662 for tax years viii sec_6651 addition_to_tax sec_6651 provides that in the case of failure_to_file a tax_return on the date prescribed for filing including any extension of time for filing there shall be added to the tax required to be shown on the return an amount equal to of that tax for each month or fraction thereof that failure_to_file continues not exceeding in the aggregate unless it is shown that the failure_to_file timely is due to reasonable_cause and not willful neglect see also 469_us_241 84_tc_859 81_tc_806 aff’d without published opinion 767_f2d_931 9th cir a taxpayer has the burden of proving that the failure to timely file was due to reasonable_cause and not willful neglect see higbee v commissioner t c pincite under sec_7491 the commissioner bears the burden of producing evidence with respect to the liability of the taxpayer for any penalty see also higbee v commissioner t c pincite respondent met this burden because petitioner filed her federal_income_tax returns late for tax years once the commissioner has met this burden the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a higbee v commissioner t c pincite petitioner failed to demonstrate reasonable_cause and lack of willful neglect for filing late returns see sec_301_6651-1 proced admin regs petitioner told the revenue_agent that her return was late because of the death of her father in but petitioner’s father died on april petitioner is therefore liable for the additions to tax under sec_6651 for tax years we have considered the other arguments of the parties and they are either without merit or need not be addressed in view of our resolution of the issues to reflect the foregoing decision will be entered under rule
